Citation Nr: 1226017	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In February 2008, an RO rating officer noted that service treatment records were necessary to make a determination in the claims.  In a March 2008 decision fourteen days later and in a September 2009 statement of the case, the RO noted that evidence considered in the adjudication of the claims included the Veteran's service treatment records for his period of active duty from January 1968 to January 1971.  The Board received a four volume set of claims files, but the service treatment records were not included in the paper or electronic claims files.  The Board must review the service treatment records to determine whether an additional medical opinion is necessary and to properly review entitlement to direct service connection.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

The following documents are in the Spanish language and must be translated to English with certification for the Board's review.  Translations are also required should an appeal be filed at the U.S. Court of Appeals for Veterans Claims. See Vet. App. R. 3 (h); 28 U.S.C.A. § 1746 (West 2002).  

VA inpatient discharge instructions date/time on January 30, 2007 at 1323. 
Two statements in Support of Claim (VA Form 21-4138) dated June 21, 2007 and August 31 2007. 
An undated handwritten statement from the Veteran stamped as received by the RO on October 10, 2008.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain original or copies of the Veteran's service treatment records and associate all records received with the claims file.  

2.  Obtain certified translations of the four documents in the file as noted above and associate the translations with the claims file.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, if the evidence added to the file is new, not cumulative, and pertinent to the issues on appeal, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  Otherwise, the case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purpose of this remand is to assist the appellant with the development of his claim and to ensure a complete file is available for appellate review.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).










